Citation Nr: 0212056	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and a friend


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

In July 2001 a letter was received from Kay L. Matthews, 
attorney for the veteran's father.  The veteran's father 
reported that the veteran had deteriorated mentally to the 
point where he was completely unable to handle and disburse 
his funds.  It was requested that a competency evaluation be 
conducted at a VA medical facility and that the veteran's 
father be appointed as payee of VA disability funds issued 
for the veteran.

In August 2001, the RO issued two decisions denying the 
veteran's request for waiver of recovery of overpayments of 
pension benefits in the amounts of $7,943.00 and $18,756.00.  
While the veteran had submitted a financial status report in 
April 2001, the RO denied waiver of recovery of the 
overpayments in part because he did not respond to an August 
2001 request for another financial status report.  The RO 
noted that if the veteran were to furnish VA with an up-dated 
financial status report, reconsideration would be given to 
his request for waiver of a portion of the overpayment.

In a letter to a Member of Congress dated in August 2001, it 
was reported that the veteran's request for waiver of the 
overpayments was denied.  It was also noted that the veteran 
had an appeal in progress.  The Board notes that the veteran 
has only initiated and perfected an appeal regarding the 
issue of service connection for a psychiatric disorder.

The veteran was represented in the instant appeal by James W. 
Stanley, Jr., Attorney.  However, VA revoked Mr. Stanley's 
authority to represent VA claimants effective as of October 
10, 2001.  In December 2001, the RO informed the veteran in 
writing of Mr. Stanley's revocation and his right to select 
another representative.  The veteran did not respond to the 
December 2001 notice.


REMAND

The agency of original jurisdiction must issue a Supplemental 
Statement of the Case when it receives additional pertinent 
evidence after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued, and 
before the appeal is certified to the Board, and the 
appellate record is transferred to the Board.  38 C.F.R. 
§§ 19.31, 19.37 (2001); see also 67 Fed. Reg. 3099, 3105, 
Jan. 23, 2002 (to be codified at 38 C.F.R. § 19.31(b)(1)).

In this instance, letters from a clinical psychologist were 
received by the RO in February and May 2001.  These letters 
were submitted in support of the veteran's claim.  A notation 
dated in March 2001 reflects that an official at the RO 
determined that the veteran's case was not then ready for a 
hearing because the February 2001 letter from the 
psychologist had "to go to a rating specialist for possible 
SSOC."  A Supplemental Statement of the Case was not issued 
concerning either the February 2001 letter or the May 2001 
letter.  The appellate record was later transferred to the 
Board, arriving in December 2001.

Under these circumstances, the case must be returned to the 
RO for a Supplemental Statement of the Case discussing the 
February and May 2001 letters from the psychologist, as well 
as any other evidence received after the May 2000 Statement 
of the Case, including the evidence developed under this 
Remand.  The case is REMANDED to the RO for the following:  

1.  The RO should ask the veteran to 
provide a list of all health care 
providers who have treated him for 
psychiatric problems during the period 
from 1987 to the present.  The RO should 
obtain records from each health care 
provider the appellant identifies.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of all psychiatric disorders 
which are present.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
testing should be accomplished and the 
results reviewed prior to completion of 
the report.  The examiner is specifically 
requested to review the service medical 
records, including the records of the 
medical review board, and any and all 
pertinent post service medical evidence.  
In particular the medical reports and 
opinions submitted by Patricia L. 
Griffen, Ph. D., dated in April and May 
2000, and February and May 2001 must be 
addressed.  Based upon the findings from 
the examination, the veteran's history, 
and review of the post service records, 
the examiner should then offer a medical 
opinion as to the following questions: 
a)  Is it as likely as not that any 
current psychiatric disorder began 
while the veteran was in service 
from July 1973 to June 1974, or is 
related to any incident of such 
service?
b)  Is it is as likely as not that 
any current psychiatric disorder 
preexisted service and increased in 
severity as a result of his military 
service?  An increase in severity of 
the disease means an increase in the 
underlying condition itself as 
contrasted to a temporary worsening 
of symptoms.
c)  If the veteran had a psychiatric 
disorder which existed prior to his 
military service and increased in 
severity during such service, was 
any such increase in the underlying 
pathology beyond the normal progress 
of the disease?

4.  Following the above, the RO should 
review the claim for service connection 
for a psychiatric disorder.  If the claim 
remains denied, a SSOC should be issued 
covering the February and May 2001 
letters from the psychologist and any 
other evidence developed since the May 
2000 Supplemental Statement of the Case.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

